PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TERAN et al.
Application No. 16/192,469
Filed: November 15, 2018
For: STABLE COMPOSITIONS OF PEGYLATED CARFILZOMIB COMPOUNDS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 23, 2021 and supplemented on November 12, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue and to submit an oath/ declaration or substitute statement on or before September 16, 2021, as required by the Notice of Allowance and Fee(s) Due, and Notice Requiring Inventor’s Oath or Declaration mailed 
June 16, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is September 17, 2021.  A Notice of Abandonment was mailed September 29, 2021. 


The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1200, an Amendment, clean and marked up copy of the specification and a statement that contains “no new matter” (2) the petition fee of  $2100; and (3) a proper statement of unintentional delay.  

Since the application became abandoned by operation of law on September 17, 2021, for failure to pay the issue fee, the $220 for the one (1) month extension of time submitted on 
September 23, 2021, is unnecessary.  Petitioner may request a refund of this fee by either: 
(A) submitting a signed request, or (B) a completed form PTO-2326 to the following address: Director of the U.S. Patent and Trademark Office Attn: Refunds 2051 Jamieson Avenue, Suite 300   Alexandria, VA  22313.A copy of this decision should accompany petitioner’s request.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



 
/JOANNE L BURKE/Lead Paralegal Specialist, OPET